Citation Nr: 9916901	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.   95-03 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service-connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
July 1975 to November 1975 and active service from February 
1977 to October 1978.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a July 1993 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 1997 the Board remanded this 
case in order to accomplish additional development.  


FINDINGS OF FACT

1.  The appellant had psychiatric problems during service.
 
2.  The appellant was diagnosed with major depression, as a 
result of a single episode, which dated back from an injury 
he incurred after his service.

3.  There is no medical evidence of record that shows that 
the appellant's major depression is etiologically related to 
his military service.


CONCLUSION OF LAW

A claim for service-connection for the appellant's 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant has " the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C. 
§ 5107(a) (West 1991).  If the claimant has not presented 
such evidence, the appeal fails as to that claim, and the 
Board is under no duty to assist the appellant in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In order for a claim to be 
well grounded, there must be: (1) medical evidence of a 
disability; (2) lay or medical evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus, or link, between the in-service 
disease or injury and the disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required.  Grottveit v. 
Brown, 5 Vet. App. 81, 93 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or diagnosis, competent evidence is required.  Id.

Where the appellant has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

The appellant in a statement received by the RO in August 
1997 asserts that his psychiatric condition was caused by his 
service.

Service medical records include the appellant's enlistment 
examination dated March 1975, as well as a physical 
examination in October 1975, which did not indicate that he 
had any psychiatric abnormalities.  In August 1975 he 
complained of having problems at home that caused him 
excessive nervousness along with other physical ailments.  He 
was diagnosed with anxiety.  Following hospitalization in 
June and July 1977 for treatment of joint pain, the diagnoses 
included psychophysiologic reaction.  Later in July 1977, he 
was evaluated for severe situational stress.  The diagnosis 
was antisocial personality.  A separation examination dated 
October 1978 indicates that the appellant was psychiatrically 
normal.   

Post-service medical evidence includes a 1979 discharge 
summary by a private surgeon which indicates that in June 
1979 the appellant had a work related injury that resulted in 
a compound fracture of his left index finger.  In August 1979 
a revision of the compound fracture with a hemiphalangectomy 
and other treatment was performed.  After the surgery he 
developed severe emotional problems.  An October 1979 letter 
by Dr. B.C. indicates that the appellant suffered from 
psychiatric problems in which he was agitated, childlike, and 
tearful.  The appellant reported that he had a previous 
psychiatric history prior to his accident in which he had 
been receiving treatment at a clinic.  Dr. B.C .'s 
impressions were that he had suffered from a depressive 
neurosis subsequent to the accident resulting in sequelae.  
Dr. B.C. also opined that the industrial accident had 
exacerbated the pre- existing psychiatric condition.  A 
December 1979 report from Dr. A.Z. notes that the appellant 
denied any past psychiatric disorder.  A September 1980 
report of contact by Dr. A.Z. indicates that he diagnosed the 
appellant with psychotic depressive reaction secondary to a 
traumatic injury and could not determine if he was 
schizophrenic.  A May 1983 letter written by Dr. A.Z. 
indicates the appellant had been emotionally disabled, 
psychotic, severely depressed and suicidal subsequent to an 
original work injury which took place in June 1979 in which 
his left index finger was injured.

Subsequent medical records include a July 1998 VA examination 
report that reflects that the appellant has an Axis I 
diagnosis of major depression of a single episode, which 
dates from the time he injured his finger.

Having considered the evidence of record in its entirety, the 
Board concludes that the claim for service-connection for a 
psychiatric disability is not well grounded because there is 
no medical opinion linking the current psychiatric disorder 
to service or to the psychiatric problems for which the 
appellant was treated in service.  Accordingly, service 
connection for a psychiatric disability is not warranted.  

The Board notes that during service the appellant had some 
psychiatric problems, with diagnoses including personality 
disorder, situational reaction and psychophysiological 
reaction.  There is also evidence of psychiatric problems 
after in June 1979 service, based on the history of 
outpatient treatment prior to the intercurrent work injury in 
1979.  However, it must be emphasized that he was 
psychiatrically normal when he was examined for service 
separation in 1978.  Moreover, his private psychiatrists, 
Drs. A.Z. and B.C., have expressed the opinion that his 
depressive disorder was secondary to the intercurrent injury.  
(Dr. B.C. also opined that the depressive disorder had 
exacerbated a pre- existing condition, but, significantly, 
did not link the pre- existing condition to service.)  The VA 
examiner, who evaluated the appellant in July 1998, also 
concluded that the appellant suffered from major depression 
that dated from the time of the intercurrent injury.  Based 
on the aforementioned evidence, the Board finds that there is 
no medical evidence of a nexus, or link, between the 
psychiatric problems the appellant was suffering from in 
service and the psychiatric disorder from which he currently 
suffers.  Therefore, his claim for entitlement to service-
connection for a psychiatric is denied as not well grounded.

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service-connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible these claims that are not currently well 
grounded on the bases of in-service incurrence and a medical 
nexus.

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 385 
(1993).

Moreover, in view of the appellant's response to the RO's 
development actions taken, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).


ORDER

Entitlement to service-connection for a psychiatric disorder 
is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

